 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,              CASE NO.: 12cr2791-JAH
12                     Plaintiff,
                                            ORDER FOR EARLY
13        v.                                TERMINATION OF SUPERVISED
                                            RELEASE
14   DAVID ULLOA,
15                     Defendant.
16
17         After careful review of Defendant’s unopposed Motion for Early
18   Termination of Supervised Release, (Doc. No. 899), and finding the interest of
19   justice so warrant, IT IS HEREBY ORDERED that Defendant’s motion is
20   GRANTED pursuant to 18 U.S.C. § 3583 (e)(1).
21         IT IS SO ORDERED.
22
23   DATED: November 18, 2019
24
                                               _____________________________
25                                             JOHN A. HOUSTON
26                                             United States District Judge
27
28

                                           1
